Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Drawing
1. 	Drawing filed on 02/21/2019 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	MILLER (20060182210) describes A method for deriving data from a composite signal comprising: (a) receiving a composite signal comprising contributions from a plurality of individual signals transmitted over different paths, the plurality of individual signals being used to represent a common data sequence such that each of the individual signals corresponds to a data sequence that is a version of the common data sequence; (b) sampling the received composite signal to handle, for each individual signal, a non-integer delay associated with symbol 

	Gross ( US 7702485 B2) describes a monitoring system for predicting a remaining useful life (RUL) for a computer system, comprising: a collection mechanism coupled to the computer system, wherein the collection mechanism is configured to collect values of at least one telemetry metric from the computer system while the computer system is operating; a non-linear, non-parametric (NLNP) regression mechanism coupled to the collection mechanism, wherein the NLNP regression mechanism is configured to use a non-linear, non-parametric regression model to predict a value for a current value, wherein the current value 

	Echauz (US 8086294 B2) describes a system for assessing a quality of life index in an individual subject to seizures in order to adjust an implanted device in order to optimize patient-specific feature signals and treatment therapies comprising: a signal acquisition component to condition and digitize a plurality of raw signals received on multiple data channels from a transducer implanted in the individual; a storage medium for storing (1) a calculated accumulated energy of intracranial electroencephalograms (IEEG) signals from the plurality of raw signals received on multiple data channels during seizures over a fixed time period, and (2) a calculated accumulated energy of a treatment control on the multiple data channels over all times of activation of the implanted device over a fixed time 

	Caicedo (US 2012/0209538 A1) describes a framework to monitor and predict probabilistically the stress intensity factor range using AE without the need of knowing the geometry of the structural member or the load applied. The absolute energy of the AE signal is correlated probabilistically to the stress intensity factor range of the structural element at the crack tip. This permits predicting failure in the structural member to allow bridge owners to schedule preventive maintenance or retrofit. The methodology of the present disclosure includes two main parts: i) a model updating component that uses Bayesian model updating to determine the posterior probability distribution of the fatigue model parameters, and ii) a prognosis component that uses this posterior distribution to predict the stress intensity factor range as a function of the number of cycles through Markov Chain Monte Carlo (MCMC). Four distinctive uncertainty sources are considered in this fatigue life prediction framework: i) measurement errors, which include the uncertainty in the AE measurements, ii) crack growth modeling errors that come from the numerical models involved such as the Paris law equation, 

	Bechhoefer (US 2015/0330950 A1) describes a monitoring system of the present disclosure reduces the sampling and processing requirements for on-line/in-flight monitoring of structural components and thus facilitates detection of high cycle/low amplitude fatigue damage. Moreover, the monitoring system can develop a physical failure model based on information received from monitoring sensors that can be used to determine the remaining useful life (RUL) of structural components. In an exemplary embodiment, the incorporation of low cost, light weight, bused sensors would facilitate in-flight load tracking and detection of high cycle/low amplitude fatigue damage. In this embodiment, a model based on the physical degradation process of the material under analysis (e.g., a physical failure model based on cumulative damage estimation, i.e., based on an AE events count) can be generated using measurable and quantifiable parameters from these sensors and accordingly the RUL of structural components can be determined.

	Yip (US 7917301 B1) describes an automated method for identifying a component in a DNA sample, comprising: using a mass spectrometer to generate a computer readable data set comprising data representing 

	Gross (US 2004/0162685 A1) describes a method of operating a system to test a process and/or data set for determining a state of the system, comprising the steps of: monitoring at least one source of data of the system to detect at least one variable of the process and/or data set to provide a real signal from said at least one source of data; generating a standard signal which is characteristic of the at least one variable; generating frequency domain transformation data for said real signal and said standard signal for a given time; obtaining a frequency 

	Caicedo (US 9581570 B2) describes a system for predicting the state of a structural element with acoustic emission data, the system comprising: a sensor coupled to a structural element for capturing acoustic emission data from the structural element, wherein the acoustic emission data comprises an absolute energy value of the acoustic emission from the structural element; and a processor, the processor configured to utilize captured acoustic emission data from the sensor to predict a future stress intensity in the structural element, wherein the future stress intensity is correlated probabilistically from the absolute energy value of the acoustic emission data using a predictive probability distribution model, sample the predictive probability distribution model to calculate the probability of future failure of the structural element using the predicted future stress intensity, and provide one or more of the future stress intensity and the probability of future failure as output to a user.

	Gross (US 6240372 B1) describes A method of testing a process and/or a data set for determining a particular condition thereof, comprising the steps of:
collecting data from at least a first source of data and a second source of data to redundantly detect at least one variable of the process and/or the data set to provide a first signal from said at least a first source of data and a second signal from said at least a second source of data, each of said signals being characteristic of the at least one variable; providing frequency domain transformation data for each of said first and second signals at a given time; obtaining a frequency domain difference function characteristic of the difference pairwise for the given time between said frequency domain transformed first signal and said frequency domain transformed second signal; operating on the frequency domain difference function using computer means for applying a statistical analysis technique to determine a combined statistical frequency spectrum data set for the process and/or the data set; repeating the steps for a new incremental time position of providing frequency domain transformation data, obtaining a frequency domain difference function and operating on the frequency domain difference function by applying said statistical analysis technique until generation of a three-dimensional surface characteristic of a combined frequency and time domain function for a particular condition of the process and/or the data set; and establishing an alarm condition by observing a 

	Judd (US 2009/0093975 A1) describes a computer program product for analyzing vibrations of a bearing installed in a rotating machine comprising: a computer usable medium having computer readable program code means embodied in said medium for accessing vibration data corresponding to the bearing to be analyzed; computer readable program code means for determining a degraded condition factor BD for the bearing from the vibration data; computer readable program code means for selecting an expected designer-determined mean-time-to-failure MTTF of the bearing operating under a design load in the operating environment of the rotating machine; computer readable program code means for selecting a forecast time period; computer readable program code means for calculating a reduced mean-time-to-failure RMTTF of the bearing using the expected designer-determined mean-time-to-failure MTTF and the degraded condition factor BD; computer readable program code means for calculating a probability of failure of the bearing in the forecast time period using the reduced mean time to failure RMTTF; computer readable program code means for accessing cost data corresponding to a cost of failure of the bearing in the rotating machine; computer readable program code means for calculating a financial risk from the calculated probability of failure in the forecast time period and the cost data; and computer readable program code means for displaying the financial risk for the selected time period.


	Messerly (US 2013/0282003 A1) describes a method of driving an end effector coupled to an ultrasonic drive system of a surgical instrument, the method comprising: generating by a generator at least one electrical signal, wherein generating the at least one electrical signal comprises: generating by the generator a first pulse amplitude for a first pulse time, where the first pulse time is a period over which the first pulse amplitude is driven by the generator; and generating by the generator a second pulse amplitude for a second pulse time, where the second pulse time is the period over which the second pulse amplitude is driven by the generator.

	Echauz (US 2004/0068199 A1) describes a method and an apparatus for predicting and detecting epileptic seizure onsets within a unified multiresolution probabilistic framework, enabling a portion of the device to automatically deliver a progression of multiple therapies, ranging from benign to aggressive as the probabilities of seizure warrant. Based on novel computational intelligence algorithms, a realistic posterior probability function P(ST|x) representing the probability of one or more seizures starting within the next T minutes, given observations x derived from IEEG or other signals, is periodically synthesized for a plurality of prediction time horizons. When coupled with optimally determined thresholds for alarm or therapy activation, probabilities defined in this manner provide anticipatory time-localization of events in a synergistic logarithmic-like array of time resolutions, thus effectively circumventing the performance vs. prediction-horizon tradeoff of single-resolution systems. The longer and shorter prediction time scales are made to correspond to benign and aggressive therapies respectively. The imminence of seizure events serves to modulate the dosage and other parameters of treatment during open-loop or feedback control of seizures once activation is triggered. Fast seizure onset detection is unified within the framework as a degenerate form of prediction at the shortest, or even negative, time horizon. The device is required to learn in order to find the probabilistic prediction and control strategies that will increase the patient's quality of life over time. A quality-of-life index (QOLI) is used as an overall guide .

	Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for estimating a remaining useful life (RUL) of an asset, wherein during a surveillance mode, the method comprises: when the TF for the SPRT alarms falls below the TF threshold, using a logistic regression model to compute an RUL-based risk index for the asset based on the TF, and when the risk index exceeds a risk-index threshold,  generating a notification indicating that the asset needs to be  replaced. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7 are allowed due to their dependency on claim 1.


The primary reason for the allowance of claim 8 is the inclusion of 

a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for estimating a remaining useful life (RUL) of an asset, wherein during a surveillance mode, the method comprises: when the TF for the SPRT alarms falls below the TF threshold, using a logistic regression model to compute an RUL-based risk index for the asset based on the TF, and when the risk index exceeds a risk-index threshold,  generating a notification indicating that the asset needs to be  replaced. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 9-14 are allowed due to their dependency on claim 8.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a system that estimates a remaining useful life (RUL) of an asset, comprising: when the TF for the SPRT alarms falls below the TF threshold, uses a logistic regression model to compute an RUL-based risk index for the asset based on the TF, and when the risk index exceeds a risk-index threshold,  generating a notification indicating 


Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 16, 2022